PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/346,266
Filing Date: 30 Apr 2019
Appellant(s): ALCATEL LUCENT et al.



__________________
John P. Cornely
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the rejection of Claims 1, 4-7, 15, 18-20 and 27 under 35 U.S.C. §103 as allegedly being unpatentable over U.S. Patent No. 10,524,213 by Nagaraj, et al. (“Nagaraj”) in view of U.S. Patent Application Publication No. 2014/0185481 by Seol, et al. (“Seol’) -
	A. In the Appeal Brief, the Appellant first argued that none of the cite text (i.e. col. 9, lines 4-27, col. 9, line 34- col. 10, line 3, col. 12, line 60 to col. 13, line 7, col. 14, lines 13-46, and FIG. 7) in Nagaraj discloses selecting with the terminal device one of the plurality of sets of power control parameters for uplink transmit power control, as claimed.
	Specifically, Nagaraj, expressly is discloses that: Processor 420 can generate, and output to transmitter circuitry 430 for transmission, a set of configuration messages that indicate the set of active links and the set of power control parameters associated with the at least one active link of the set of active links, which can be transmitted by transmitter circuitry 430 via higher layer signaling.  Processor 420 can also generate an UL grant for the UE that indicates an active link of the set of active links for transmission of UL data by the UE, and optionally indicates one or more additional power control parameters (e.g., a UE-specific CLPC parameter, a MCS-specific
adjustment, etc.). The active link can be identified via any of the techniques discussed herein, such as a BRS ID (e.g., via a wideband signal, etc.), virtual cell ID, etc.  Processor 420 can generate the UL grant based on the assumption that the UE will transmit the UL data over the indicated active link at a transmit power determined based at least in part on the set of power
control parameters associated with the indicated active link and any optional power control parameters indicated via the UL grant. Nagaraj, col. 9, lines 48-67.  Significantly, the foregoing clearly demonstrates that the active link (and associated power control parameters) to be used by the UE is determined by the eNB (of which the processor 420 is a part) and communicated to the UE via the “UL grant.” The UE employs the active link indicated in the UL grant and simply determines the transmit power based on the power control parameters already associated with the active link. The UE does not select _one of a plurality of sets of power control parameters, as claimed. On the contrary, the UE is expressly instructed by the eNB explicitly which one set of power control parameters to use, namely, those associated with the active link indicated in the UL grant. The UE makes no selection in this regard, from a plurality of sets of power control parameters, but rather simply follows the explicit directions received in the UL grant.  
	Further, nowhere in col. 12, line 60 to col. 13, line 7 of Nagaraj is it disclosed that the UE makes any selection of an active link or any selection of one of a plurality of sets of power control parameters. On the contrary, the cited text explicitly recites that “[t]he eNB can maintain an Active UL Link subset for the UE, and can indicate the Serving DL and UL Links via higher layer signaling to the UE.” This clearly demonstrates that the “Serving UL Link” is selected by the eNB and signaled to the UE. In any event, there is no indication that the UE selects the serving UL link.
 	Further, nowhere in col. 14, lines 13-46 of Nagaraj is it disclosed that the UE makes any selection of an active link or any selection of one of a plurality of sets of power control parameters. On the contrary, the cited text explicitly recites that “[a]t 750, a UL grant can be received indicating a first active link for transmission of UL data, and optionally also indicating one or more further power control parameters (e.g., an MCS- specific parameter, a CLPC parameter, etc.).” This clearly demonstrates that the “active link for transmission of UL data” is received by the UE in the UL grant from the eNB. In any event, there is no indication that the UE selects the active link to be used for transmission of UL data or selects one of a plurality of sets of power control parameters. Again, the selection of the active link is done by the eNB and simply communicated to the UE. The UE makes no selection in this regard. Further, the UE makes no selection of one of a plurality of sets of power control parameters.
 	The Examiner respectfully disagrees for the following reasoning:
  	The cited texts (col. 9, lines 4-27, col. 9, line 34- col. 10, line 3, col. 12, line 60 to col. 13, line 7) in Nagaraj are relied upon for showing that the configuration of UE with power control parameters for each transmit beam and configure the UE to perform transmit power control for each transmit beam on network device (i.e. eNB) perspective, providing the eNB to determine a set of active links for the UE and determine an associated set of power control parameters for at least one active link.  The eNB also generates and outputs a set of configuration messages indicate the set of active links and the set of power control parameters  associated with at least one active link of the set of active links.  The eNB also generate an UL grant for the UE that indicates an active link (i.e. a designated active link) for transmission of UL data by the UE, and optionally indicates one or more additional power control parameters.  The same feature on the UE perspective can be found on col. 7, line 55 to col. 8, line 32, col. 14, lines 38-46.
 	By broadly interpreting the calculation of a transmit power for the designated active link based on beamformed PL calculated for the designated active link, the set of power control parameters configured for the designated active link, and the further power control parameters received by the UL grant (see col. 8, lines 33-51, col. 14, line 63 to col. 15, line 3) as the claimed selection of one of the plurality of sets of power control parameters (since there are a set of active links, each is associated with same or different set of power control parameters), Nagaraj still meets the claim limitation of “selecting with the terminal device, based on a beam pattern for the terminal device, one of the plurality of sets of power control parameters for uplink transmit power control”.
 	B. 	In the Appeal Brief, the Appellant then argued that cited paragraphs [0076]-[0079], [0093]-[0094], [0098], FIG. 8A and FIG. 8B in Seol. disclose the claimed feature(s) identified above.  That is, the cited text and figures of Seol do not disclose, as claimed, selecting one of a received plurality of sets of power control parameters for uplink transmit power control, where the selecting is done at and/or with a terminal device as claimed.
	Paragraphs [0076]-[0079] of Seol refer to a UL Tx power control determining operation; and paragraphs [0093]-[0094] describe Figs. 8A and 8B. In the cited portions of Seol, Applicant cannot identify any teaching which discloses selecting, with or at a terminal device, one of a received plurality of sets of power control parameters for uplink transmit power control. Specifically, step 835 of Fig. 8B (referenced in cited paragraph [0098] of Seol) describes how a MS “determines an UL Tx power value of which the gain difference value is compensated.” As explicitly taught by Seol, “[t]he operation of determining the UL Tx power value includes compensating the path loss value in consideration of gain difference values between Tx and Rx beams in the BS and the MS.” The cited teaching of Seol clearly does not disclose the MS selecting one of a received plurality of sets of power control parameters. On the contrary, the UL Tx power control value as disclose by Seol is not equivalent to the claimed feature and/or does not include the selection by the MS of one of a received plurality of sets of power control parameters.  Further, according to paragraph [0099] of Seol, the BS [and not the terminal device or MS] selects a BS Rx beam and a_MS Tx beam suitable for UL transmission/reception based on a reference signal.  
 	Accordingly, for at least the foregoing reason(s), it is respectfully submitted that neither Nagaraj nor Seol (either alone or in combination) discloses the above- referenced expressly claimed features of independent claims 1 and 27 as alleged in the outstanding Office Action.  Rather, claims 1 and 27 distinguish patentably over the prior art along with all claims depending therefrom.
 	The examiner again respectfully disagrees for the following reasoning:
 	The feature of “selecting one of a received plurality of sets of power control parameters for uplink transmit power control, where the selecting is done at and/or with a terminal device” is taught by the primary reference in Nagaraj. The secondary reference in Seol is actually relied upon for the teaching of having “each of the plurality of sets of power control parameters being associated with a corresponding one of a plurality of sets of candidate beam patterns for the terminal device; and selecting, based on a beam pattern for the terminal device, one of the plurality of sets of power control parameters for uplink transmit power control, the beam pattern for the terminal device being included in the set of candidate beam pattern that is associated with the selected set of power control parameters”, not the feature of “selecting one of a received plurality of sets of power control parameters for uplink transmit power control, where the selecting is done at and/or with a terminal device”.  Furthermore, in response to applicant's arguments against the references individually, the applicant is to be reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	C. In the Appeal Brief, the Appellant finally argued that Claim 15 is directed to a communication method implemented at a network device. More specifically, the network device transmits a plurality of sets of power control parameters to a terminal device for the terminal device to perform uplink transmit power control, each of the plurality of sets being associated with a corresponding one of a plurality of sets of candidate beam patterns for the terminal device. Neither Nagaraj nor Seol discloses the foregoing. Indeed, neither discloses such a transmission of the plurality of sets of power control parameters as claimed from the network device to a terminal device. Accordingly, claim 15 distinguishes patentably over the prior art along with all claims depending therefrom.
 	The Examiner again respectfully disagrees since Nagaraj alone does disclose the claimed feature of having the network device (i.e. eNB) transmits a plurality of sets of power control parameters to a terminal device for the terminal device to perform uplink transmit power control, each of the plurality of sets being associated with a corresponding one of a plurality of sets of candidate beam patterns for the terminal device (see col. 9, line 34 to col. 10, line 3, col. 15, lines 19-39) as recited in claim 15.
 	In view of the above reasoning, the Examiner believes that all rejections under 35 U.S.C. 103 should be sustained.
For the above reasons, it is believed that the rejections should be sustained. 
Respectfully submitted,
/ALPUS HSU/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        

Conferees:
/YEE F LAM/Primary Examiner, Art Unit 2465         

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.